 



Exhibit 10.2
JOINDER AGREEMENT
AND
AMENDMENT NO. 5 TO FINANCING AGREEMENT
     This JOINDER AGREEMENT AND AMENDMENT NO. 5 TO FINANCING AGREEMENT, dated as
of July 19, 2006 (this “Agreement”), is made by and among THE CIT GROUP/BUSINESS
CREDIT, INC. a New York corporation, with an office located at 505 Fifth Avenue,
New York, New York 10017 (“CIT”), CIT as agent for the Lenders (the “Agent”),
any other party which now or hereafter becomes a lender hereunder (collectively
the “Lenders”), NEWPORT STEEL CORPORATION, a Kentucky corporation (“Newport” and
individually, a “Company”), and KOPPEL STEEL CORPORATION, a Pennsylvania
corporation (“Koppel”, and individually a “Company” and collectively Newport and
Koppel, the “Companies”), and the New Company identified in the Recitals below.
RECITALS:
     A. The Companies and CIT are parties to that certain Financing Agreement
dated as of March 29, 2002, as amended from time to time (as so amended, the
“Financing Agreement”), pursuant to which, among other things, CIT has extended
to the Companies Revolving Loans, subject to the terms and conditions set forth
therein. Capitalized terms used in this Agreement and not specifically defined
herein shall have the meanings given to such terms in the Financing Agreement.
     B. The Companies have requested that the Required Lenders consent to the
acquisition of substantially all of the assets of Fishing Tools Specialty, L.P.,
a Texas limited partnership d/b/a Curley’s Fishing Tools Specialty and f/k/a
Fishing Tools Specialty, Inc., in accordance with Section 6.4(e)(iii) of the
Financing Agreement (the “Acquisition”) by Ultra Premium Oilfield Services,
Ltd., a Kentucky limited partnership and a newly formed entity (“New Company”),
the general partner of which is UPOS GP, L.L.C., a Kentucky limited liability
company and a newly formed entity and wholly-owned subsdiary of Parent (the
“General Partner”), and the limited partner of which is UPOS, L.L.C., a Kentucky
limited liability company and a newly formed entity and wholly-owned subsdiary
of Parent (“Limited Partner”).
     C. The Agent and the Required Lenders hereby consent to the Acquisition
provided that the Companies, the New Company, Agent and the Lenders enter into
this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I — JOINDER
     1.1 Joinder. The New Company hereby joins in, assumes, adopts and becomes a
co-debtor and a co-obligor with respect to all Obligations under the Financing
Agreement and all of the other Loan Documents. All references to a “Company”
contained in the Financing Agreement and the other Loan Documents shall, for all
purposes, refer to and include the New Company. The New Company hereby agrees to
all of the terms and conditions contained in the Financing Agreement and the
other Loan Documents with the same legal effect as if the New Company were an
original signatory thereto, including, without limitation, the grant to CIT a
continuing general lien upon, and security interest in, all of the Collateral in
which the New Company has rights, provided that the New Company shall not be
required to grant a lien on, or security interest in, any of its real property.
Without limiting the generality of the foregoing, the New Company agrees that it
shall be, together with the other Companies, jointly and severally liable for
all present and future Obligations.
     1.2 Consent to Joinder. The Companies, Agent and Lenders consent to the
joinder of the New Company to the Financing Agreement and all of the other Loan
Documents, as more fully described in Section 1.1 above.
ARTICLE II — REPRESENTATIONS AND WARRANTIES
     The Companies hereby represent and warrant to Agent and the Lenders as
follows:
     2.1 Compliance with the Financing Agreement and Other Loan Documents. After
giving effect to this Agreement, the Companies are in compliance with all of the
terms and provisions set forth in the Financing Agreement and the other Loan
Documents, and no Default or Event of Default has occurred and remains
outstanding under the Financing Agreement.
     2.2. Representations in Financing Agreement and other Loan Documents. After
giving effect to this Agreement, the representations and warranties of the
Companies set forth in the Financing Agreement and the other Loan Documents
(other than representations and warranties that by their terms apply only to a
prior date) are true and correct in all material respects. Without limiting the
generality of the foregoing, the New Company hereby confirms to CIT that all
representations and warranties made by the Companies set forth in Section 7 of
the Financing Agreement, to the extent applicable to the New Company, are true,
correct and complete as of the date hereof.
ARTICLE III — CONDITIONS PRECEDENT
     This Agreement shall become effective and be deemed effective as of the
date hereof upon Agent’s receipt of this Agreement, duly executed by the
Companies and the New Company, provided that Availability with respect to the
New Company shall not be available until the satisfaction of the following
conditions precedent:

2



--------------------------------------------------------------------------------



 



     (a) the satisfaction (or waiver by Agent) of each of the conditions set
forth in Section 2.1(a), (b), (c), (d), (e), (f), (l), (n), and (p) of the
Financing Agreement, to the extent applicable to the New Company; and
     (b) the New Company, Companies, Agent and National City Bank shall execute
an amendment to the Lockbox Agreement in form and substance reasonably
satisfactory to Agent.
ARTICLE IV — AMENDMENTS
          4.1 Amendment to Schedule 7.1. Schedule 7.1 is amended by adding
thereto the following information with respect to the New Company:

              Exact Name of Company:   State of Formation:   F.E.I.N.   State
Organizational No.
 
           
Ultra Premium Oilfield Services, Ltd.
  Kentucky   87-0775735   0642486

Address of Chief Executive Office of Company:
3333 Brazos Street
Odessa, TX 78764
          4.2 Amendment to Section 7.10(ii). Section 7.10(ii) of the Financing
Agreement is amended and restated in its entirety to read as follows:
     “(ii) purchase, make expenditures for, lease pursuant to a Capital Lease or
otherwise incur obligations with respect to Capital Expenditures (whether
subject to a security interest or otherwise) during any Fiscal Year of the
Companies in an aggregate amount exceeding $20,000,000, provided that for the
period commencing July 1, 2006 and ending December 31, 2007 said amount in the
aggregate may exceed $20,000,000 but not exceed $200,000,000, and provided
further that the purchase price paid in connection with the Acquisition (as
defined in that certain Joinder Agreement and Amendment No. 5 to Financing
Agreement) shall not be subject to or counted toward such limitation.”
ARTICLE V — MISCELLANEOUS
     5.1. Full Force and Effect. Except as expressly amended hereby, the
Financing Agreement shall continue unmodified and in full force and effect, and
shall apply with such force and effect to this Agreement. As used in the
Financing Agreement, “hereinafter”, “hereto”, “hereof” or words of similar
import, shall, unless the context otherwise requires, mean the Financing
Agreement as amended by this Agreement.
     5.2 Ratification and Confirmation. The Companies hereby (a) ratify all of
their liabilities and obligations under the Financing Agreement and the other
Loan Documents, and (b) confirm that such liabilities and obligations remain
unmodified and in full force and effect, notwithstanding the addition of the New
Company as a borrower under the Financing Agreement and the execution and
delivery of this Agreement by the parties hereto.

3



--------------------------------------------------------------------------------



 



     5.3 Grant of Security Interest. As security for the Obligations, the New
Company hereby grants to CIT a first and exclusive lien upon, and security
interest in, all of the Collateral in which the New Company has rights
(excluding any real property owned or leased by the New Company).
     5.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of
Illinois.
     5.5 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one and the same instrument.
     5.6 Expenses. The Companies shall reimburse Agent for all reasonable legal
fees and expenses, all recordation, filing, survey and other fees and expenses
incurred by Agent in connection with the preparation, negotiation, execution and
delivery of this Agreement and all other agreements and documents or
contemplated hereby.
     5.7 Headings. The headings in this Agreement are for the purpose of
reference only and shall not affect the construction of this Agreement.
[Signature page follows]

4



--------------------------------------------------------------------------------



 



[Signature page to Joinder and Amendment No. 5]

                  COMPANIES:            
 
                NEWPORT STEEL CORPORATION, a       KOPPEL STEEL CORPORATION, a
Kentucky corporation       Pennsylvania corporation
 
               
By:
  /s/ Thomas J. Depenbrock       By:   /s/ Thomas J. Depenbrock
 
               
Name:
  Thomas J. Depenbrock       Name:   Thomas J. Depenbrock
Title:
  Vice President       Title:   Vice President
 
                AGENT and LENDERS:                     New Company: THE CIT
GROUP/BUSINESS CREDIT,       ULTRA PREMIUM OILFIELD INC., as Agent and a Lender
      SERVICES, LTD., a Kentucky limited         partnership By:   /s/ James D.
Anderson       By: UPOS GP, L.L.C., a Kentucky limited
 
                Name:   James D. Anderson       liability company Title:  
Senior Vice President       Its: General Partner
 
               
 
          By:   /s/ Thomas J. Depenbrock
 
               
 
          Name:   Thomas J. Depenbrock
 
          Title:   Vice President
 
                LASALLE BUSINESS CREDIT, LLC,             as Lender            
 
               
By:
  /s/ Susan M. Davis            
 
               
Name:
  Susan M. Davis            
Title:
  Vice President            

5



--------------------------------------------------------------------------------



 



          The undersigned Guarantors hereby acknowledge the foregoing amendments
to the Financing Agreement, and confirm and agree with the Agent and the Lenders
that the guaranty executed by the undersigned in connection with the Financing
Agreement remains unmodified and in full force and effect notwithstanding such
amendments, and that such guaranty shall continue to apply and extend to all
loans made by the Lenders to the Companies under the Financing Agreement.

                  NS GROUP, INC., a Kentucky corporation
 
           
 
  By:   /s/ Thomas J. Depenbrock    
 
           
 
  Name:   Thomas J. Depenbrock    
 
  Title:   Vice President    
 
           
 
  Address:   530 W. Ninth Street    
 
      Newport, Kentucky 41071    
 
                ERLANGER TUBULAR CORPORATION, an     Oklahoma corporation
 
           
 
  By:   /s/ Thomas J. Depenbrock    
 
           
 
  Name:   Thomas J. Depenbrock    
 
  Title:   Vice President    
 
           
 
  Address:   530 W. Ninth Street    
 
      Newport, Kentucky 41071    
 
                NORTHERN KENTUCKY MANAGEMENT,     INC., a Kentucky corporation
 
           
 
  By:   /s/ Thomas J. Depenbrock    
 
           
 
  Name:   Thomas J. Depenbrock    
 
  Title:   Vice President    
 
           
 
  Address:   530 W. Ninth Street    
 
      Newport, Kentucky 41071    

6